Citation Nr: 0403313	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for chronic residuals 
of a heel injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.  This appeal comes before the Board of 
Veterans' Appeals (Board) from December 1999 and subsequent 
rating actions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee regional office (RO). 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's service medical records including his 
separation examination do not indicate any finding of neck 
pathology sustained during the veteran's active duty period.  

3.  The available evidence does not demonstrate the presence 
of a neck disability for nearly forty years following the 
veteran's separation from service; a preponderance of the 
evidence is against a finding that pertinent disability is 
related to service.

4.  The service medical records show treatment for a 
transitory heel injury that was resolved by treatment; there 
is no competent medical evidence of current heel or foot 
pathology that is related to service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Chronic residuals of a heel injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the August 
2001 and January 2003 statements of the case (SOC), and the 
January 2003 supplemental statement of the case  (SSOC) of 
the laws and regulations governing his claims.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.

A May 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  The 
veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In Pelegrini v. Principi, __ Vet. App. __, No. 01-0944 (Jan. 
13, 2004), the Court emphasized the need for VA to provide 
notice that informs, "the claimant (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  [(4)] Furthermore, in 
compliance with the explicit requirement of [38 C.F.R.] § 
3.159(b) and the implicit requirement of [38 U.S.C.A.] § 
5103(a), .... VA must 'request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.'"  Finally, the claimant must be given notice of each 
of the above four factors before an initial unfavorable RO 
decision.  In the present case, the notice requirements of 
Pelegrini have been satisfied, with the exception that notice 
was not provided prior to the initial unfavorable 
determination.  However, any error on the part of VA was not 
prejudicial.  In the first instance, the December 1999 
determination was not on the merits and was made prior to 
enactment of VCAA.  Moreover, subsequent rating actions re-
adjudicated the claims on the merits after affording the 
veteran every opportunity to supplement the record with 
additional evidence or information for VA to act upon.   

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

Service Connection for Neck Disability

In a submitted statement in support of claim dated May 2001 
and in several other written statements, the veteran stated 
that he injured his neck in a fall down the barracks steps 
while stationed at MCAS El Toro, Santa Ana, California, some 
time in 1962 or 1963.  The veteran contends that this 
incident is the cause of any current neck pathology.  

The veteran's service entrance examination, dated February 
1960, as well as his report of medical history, also dated 
February 1960, is silent as to any reported history of neck 
pain or pathology.

Service medical records dated April 1963 indicated that the 
veteran was examined after he jumped approximately eight feet 
and landed on both feet, but that he was unable to stand 
after the impact because of pain in his feet.  The records do 
not indicate any complaints of, or treatment for, neck pain.  
The remainder of veteran's service medical records are also 
silent as to complaints of, or treatment for neck pain.  No 
neck pathology is noted. 

The veteran's service separation examination, dated February 
1964 is also silent as to any report or indication of neck 
pain or pathology.  The veteran's spine and musculoskeletal 
system were indicated as being "normal".

In a written statement dated May 2001, the veteran indicated 
that he was treated for neck pain by a private physician some 
time around 1973.  The veteran was asked to supply the 
current address and authorization to obtain evidence from 
that physician.  In a statement dated August 2001, the 
veteran indicated that the referenced physician no longer 
maintained an office and was most likely deceased.  The 
veteran indicated that any relevant records of treatment were 
essentially unavailable, and that he had received no other 
treatment for his neck other than that indicated in records 
at VAMC Nashville.

Outpatient treatment records from VAMC Nashville, dated 
September 1998 to October 2002, presently associated with the 
claims folder, are silent as to complaints of, or treatment 
for, neck pain, nor do they mention a finding of any neck 
pathology.   

In March 2001, the veteran underwent a VA examination.  The 
veteran's neck showed no deformities and the range of motion 
was not limited except for extreme range of motion.  The 
impression was no acute fracture or subluxation identified, 
nor was any pre-vertebral soft tissue swelling seen.  There 
was evidence of C6-7 surgical fusion with narrowing of the 
neural foramina secondary to osteophyte encroachment 
bilaterally.  

The diagnosis was reported history (by veteran) of neck 
injury from falling with no limitations.

A statement by the veteran's wife, dated November 2002, 
indicated that the veteran had told her of his service 
injury.

There is no showing in the record of any treatment or 
complaints of neck pain or pathology for nearly four decades 
following the veteran's separation from service.  The 
earliest objective indication of neck pathology appears in a 
VA examination report dated March 2001.

Further, it is noted that many outpatient treatment records 
are associated with the claims folder, and none mention 
complaints of, or treatment for, neck pain or a neck 
pathology.  

Moreover, the opinions of the veteran and his wife stating 
that any currently diagnosed neck pathology is related to his 
fall in service in 1963 are based on the veteran's own 
unsubstantiated history of inservice neck injury.  Although 
the veteran and his wife contend that his current neck 
pathology is attributable to an inservice cause, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The objective record does not show the presence of any neck 
pathology during the veteran's period of active military 
service, or for nearly four decades following his separation 
from service.  While the veteran has been recently found to 
exhibit evidence of surgical fusion of C6-7, and osteophyte 
formation with encroachment to the neural foramina was seen 
at the level of C6-7, bilaterally, these problems were first 
demonstrated in 2001.  No current neck pathology has been 
objectively medically attributed to an inservice event.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for neck 
disability because there is no evidence of pertinent 
disability in service or for many years following service.  
Thus, while there is a current diagnosis of neck disability, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the first findings of pertinent 
disability many years after service, relating current 
disability to service would be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a neck disability.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Service Connection for Residuals of Heel Injury

The RO indicated that the veteran's December 2001 substantive 
appeal was not timely, and therefore, the rating action of 
December 1999 was final.  Without a submission of new and 
material evidence by the veteran, the RO reasoned, the 
veteran's claim regarding service connection for residuals of 
a heel injury could not be re-opened.

However, the Board notes that the denial issued in December 
1999 was on the basis that the claim was not well grounded.  
The veteran timely submitted a notice of disagreement in 
March 2000.  The veteran's claim was readjudicated in August 
2001, in compliance with the then recently enacted VCAA, and 
that adjudication was on the merits of the claim.  An SOC was 
also issued in August of 2001.

The veteran's substantive appeal was received in December 
2001, within one year of the initial denial on the merits.  
The Board finds that the veteran's substantive appeal, 
received in December 2001, was timely and a submission of new 
and material evidence is not required of the veteran.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 (2003).  
Furthermore, the Board finds that the veteran's contentions 
have been focused on the merits of his claim, and the RO has 
provided him with the laws and regulations for a merits 
determination.  Therefore, the veteran will not be prejudiced 
by a decision on the merits at this time.  See Bernard, 
supra. 

The veteran's service entrance examination, dated February 
1960, as well as his report of medical history, also dated 
February 1960 are silent to any reported history of heel 
pathology.

Service medical records dated April 1963 noted treatment for 
pain following the aforementioned incident in which the 
veteran fell down some stairs but landed on both feet.  X-
rays were negative except for a non-displaced hairline 
fracture of the right calcaneus.  

The veteran ambulated on crutches and was discharged with a 
walking cast on the right foot, and was placed on bed rest 
for several days.  Six days after the reported incident, the 
veteran was discharged to duty.

The remainder of veteran's service medical records is silent 
as to complaints of, or treatment for, heel or foot pain.  No 
heel or foot pathology is noted. 

The veteran's service separation examination, dated February 
1964 is silent for any complaints of, or continuing treatment 
for, a foot or heel pathology.  The veteran's feet and lower 
extremities were specifically noted as being "normal".

Outpatient treatment records from VAMC Nashville, dated 
September 1998 to October 2002, do not mention a finding of 
any heel pathology.  A May 2001 entry notes that the veteran 
had nocturnal foot cramping for "years" that may be related 
to his ethanol abuse.  

The veteran underwent a VA examination in March 2001.  The 
veteran's claims folder and hospital chart were reviewed 
pursuant to the examination.  The veteran reported a history 
of fracturing both heels from falling down stairs during his 
period of active service.  The veteran complained of 
occasional mild pain in both heels.  He was able to walk 
without support or a cane, and exhibited no limping.  
Examination of both heels showed no deformity and the range 
of motion in both heels was not limited.  There was no 
swelling, redness, or weakness.  He was not on any medication 
for his heels.  He did not need a cane, crutches, or 
corrective shoes.  He had no history of surgeries on his 
heels and he did not use shoe inserts.  He did not have edema 
or tenderness on palpation.  His gait was normal.  There was 
no functional limitation on standing and walking.  There were 
no callosites.  There were no vascular changes.  Posture, as 
well as standing, squatting, supination, pronation and rising 
on toes and heels, was normal.  The veteran had no hammertoes 
or high arch or clawfoot.  He did not have flat feet or 
hallux valgus in both feet.

The impression was normal appearance of both right and left 
heels, with no evidence of acute fracture or dislocation.  
There were no bony abnormalities.  The soft tissues were 
normal.  The bilateral harris and lateral radiographs of the 
feet were normal.   

A statement by the veteran's wife, dated November 2002, 
indicated that the veteran had told her of his inservice heel 
injury and of his current heel pain.

There is no showing in the record of any treatment or 
complaints of heel pain or pathology at any time following 
the veteran's period of service, nor a current diagnosis of 
heel pathology.  The veteran's service separation medical 
examination was also negative for continued heel pathology.  
Indeed, aside from a brief and transient period of heel pain 
while in service, no objective evidence of record indicates 
that the veteran has ever suffered from a heel pathology.  
The only mention of foot problems was cramping thought to be 
due to his long-standing ethanol abuse.  

The opinions of the veteran and his wife stating that any 
alleged current foot or heel pathology is related to his fall 
in service in 1963 remain unsubstantiated by competent, 
objective, medical opinion.  Although the veteran and his 
wife contend that his current reported heel pain is 
attributable to an inservice cause, the Board notes that the 
veteran's opinion, as well as his wife's opinion, as to 
medical matters, no matter how sincere, is without probative 
value because they, as lay persons, are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.

The objective record does not show the presence of any 
current heel or foot pathology that can be related to the 
veteran's period of service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a heel injury.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, supra.


ORDER

Service connection for a neck disability is denied. 

Service connection for residuals of a heel injury is denied.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



